DETAILED ACTION
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6, 9-12, 14-17, 19-20, 22-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (2018/0255499 corresponding to EP 3 148 285 as submitted in IDS),  Loehr hereinafter, in view of Rao et al. (2020/0163005), Rao hereinafter.

Re. Claim 1, Loehr teaches a method of wireless communication performed by a remote user equipment (UE) (Fig. 12 & ¶0341 - a method for operating a remote user equipment for transmitting protocol data units to a relay user equipment connected to a radio base station within a mobile communication network. The relay user equipment relays communication between the remote user equipment and the radio base station and exchanges protocol data units over sidelink bearers with the relay user equipment. The remote UE transmits a control packet to the relay user equipment via a first sidelink bearer, the control packet including an indication of a priority associated with protocol data units transmitted by the remote user equipment via the first sidelink bearer to the relay user equipment. Also, see ¶0421-¶0423), comprising: communicating a radio access connection establishment message with a network entity via a relay UE, over a first signaling radio bearer that is configured with a sidelink logical channel for communication via an established sidelink unicast link with the relay UE (Fig. 12 & ¶0309 – step 1. The Remote UE discovers the Relay UE, and the ProSe D2D connection between them is established over PC5. Fig. 12 & ¶0309 – step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS (group communication system application server). Fig. 12 & ¶0421 -  a predetermined priority (PPPP) value is used by the remote UE in connection with the first application-level signaling message(s), the predetermined priority triggering a preferential handling at the relay UE …application-level signaling is to be transmitted by the remote UE, e.g. for starting registration with a GCS-AS (group communication system application server). The corresponding ProSe application layer, initiating the application-level signaling, assigns a predetermined priority (PPPP value) to the application-level message(s)..Fig. 12 & ¶0422 - particularly for the first application-level signaling message(s) the remote UE will select the predetermined priority value (PPPP) to further determine how to transmit same to the relay UE via the PC5 interface… both the predetermined priority value as well as the actual application-level signaling message(s) are transmitted to the relay UE. Fig. 12 & ¶0423 -  relay UE receiving both the predetermined priority value and the application-level signaling message(s) will learn from the predetermined priority value that the messages are to be treated preferentially. The preferential treatment entails increasing the priority with which the application-level signaling would be transmitted via the default radio bearer to the eNodeB. the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical channel priority during the LCP procedure performed in the Relay UE for the uplink transmissions.); receiving a radio bearer configuration for one or more bearers from the network entity via a radio access connection that is established based at least in part on the radio access connection establishment message (Fig. 12, Steps 3.a, 3.b, Bearer Info); and receiving or transmitting control-plane or user-plane traffic via the one or more bearers based at least in part on the access stratum configuration (Fig. 12 & ¶0425 - When the relay UE receives an application-level signaling message from the eNodeB via a radio bearer, .. the relay UE may select any of the available sidelink bearers to transmit the application-level signaling message to the remote UE. Fig. 12 & ¶0426 – Upon successfully establishing said dedicated (data) radio bearer, the relay UE may transmit a particular indication to the remote UE (e.g. via the PC5-S protocol). …., the remote UE will thus learn about the new dedicated radio bearer available to the relay UE, and will thus cease to use the predetermined priority value to transmit uplink application-level signaling messages to the relay UE. Instead, the remote UE will use the required priority value which usually corresponds to the application-level signaling. Consequently, the appropriate sidelink bearer supporting said required priority will be selected/established by the remote UE so as to transmit subsequent application-level signaling messages to the relay UE. Also, see step 6 in Fig. 6).
Yet, Loehr does not expressly teach receiving an access stratum configuration via the radio access connection, wherein the access stratum configuration is associated with configuring one or more sidelink access stratum entities for the one or more bearers;
However, in the analogous art, Rao explicitly  discloses receiving an access stratum configuration via the radio access connection, wherein the access stratum configuration is associated with configuring one or more sidelink access stratum entities for the one or more bearers; (Fig. 1-21 & ¶0008 - transmitting, by a first UE to a second UE, an access stratum (AS)-layer configuration using a preconfigured sidelink signaling radio bearer; and receiving, by the first UE, an AS-layer configuration complete message sent by the second UE using a preconfigured sidelink signaling radio bearer. Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.12/Fig. 21 & ¶0202 - L-UE 506 (i.e., leading vehicle UE) may provide AS-level configurations 2118 (i.e. UE-ID, Group-ID (e.g. G-RNTI), sidelink CCs configuration, SL-RBs (i.e., sidelink radio bearers) for unicast and groupcast transmissions, resource allocation/pool configuration) to the F-UE 508 in the AS-level signaling. The F-UE 508 may respond with AS configuration complete message 2120. Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.12/Fig. 21 & ¶0203 - The L-UE 506 sends the SL data and SCI 2122 to i) all F-UEs 508 in the vehicle platoon using the SL-RB configured for groupcast transmissions (using the Group ID-in SCI) and ii) specific F-UE 508 using SL-RB configured for unicast transmissions (using the intended UE-ID in SCI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)
Re. Claim 17, Loehr teaches a method of wireless communication performed by a network entity (Fig. 12 & ¶0341 - a method for operating a remote user equipment for transmitting protocol data units to a relay user equipment connected to a radio base station within a mobile communication network. The relay user equipment relays communication between the remote user equipment and the radio base station and exchanges protocol data units over sidelink bearers with the relay user equipment. The remote UE transmits a control packet to the relay user equipment via a first sidelink bearer, the control packet including an indication of a priority associated with protocol data units transmitted by the remote user equipment via the first sidelink bearer to the relay user equipment. Also, see ¶0421-¶0423), comprising: establishing a radio access connection with a remote UE via a relay UE, wherein a radio access connection establishment message associated with establishing the radio access connection is communicated via an established sidelink unicast link between the remote UE and the relay UE (Fig. 12 & ¶0309 – step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS (group communication system application server). Fig. 12 & ¶0421 -  a predetermined priority (PPPP) value is used by the remote UE in connection with the first application-level signaling message(s), the predetermined priority triggering a preferential handling at the relay UE …application-level signaling is to be transmitted by the remote UE, e.g. for starting registration with a GCS-AS (group communication system application server). The corresponding ProSe application layer, initiating the application-level signaling, assigns a predetermined priority (PPPP value) to the application-level message(s)..Fig. 12 & ¶0422 - particularly for the first application-level signaling message(s) the remote UE will select the predetermined priority value (PPPP) to further determine how to transmit same to the relay UE via the PC5 interface… both the predetermined priority value as well as the actual application-level signaling message(s) are transmitted to the relay UE. Fig. 12 & ¶0423 -  relay UE receiving both the predetermined priority value and the application-level signaling message(s) will learn from the predetermined priority value that the messages are to be treated preferentially. The preferential treatment entails increasing the priority with which the application-level signaling would be transmitted via the default radio bearer to the eNodeB. the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical channel priority during the LCP procedure performed in the Relay UE for the uplink transmissions.); transmitting a radio bearer configuration and an access stratum configuration for one or more bearers via the radio access connection, wherein the access stratum configuration is associated with configuring one or more sidelink access stratum entities of the remote UE and the relay UE (Fig. 12, Steps 3.a, 3.b, Bearer Info), and receiving or transmitting control-plane or user-plane traffic associated with the remote UE via the one or more bearers based at least in part on the access stratum configuration (Fig. 12 & ¶0425 - When the relay UE receives an application-level signaling message from the eNodeB via a radio bearer, .. the relay UE may select any of the available sidelink bearers to transmit the application-level signaling message to the remote UE. Fig. 12 & ¶0426 – Upon successfully establishing said dedicated (data) radio bearer, the relay UE may transmit a particular indication to the remote UE (e.g. via the PC5-S protocol). …., the remote UE will thus learn about the new dedicated radio bearer available to the relay UE, and will thus cease to use the predetermined priority value to transmit uplink application-level signaling messages to the relay UE. Instead, the remote UE will use the required priority value which usually corresponds to the application-level signaling. Consequently, the appropriate sidelink bearer supporting said required priority will be selected/established by the remote UE so as to transmit subsequent application-level signaling messages to the relay UE. Also, see step 6 in Fig. 6).
Yet, Loehr does not expressly teach wherein the access stratum configuration 0097-1271100201949 indicates at least a parameter associated with a radio resource control (RRC) state operation;
However, in the analogous art, Rao explicitly discloses wherein the access stratum configuration 0097-1271100201949 indicates at least a parameter associated with a radio resource control (RRC) state operation (Fig. 1-21 & ¶0193 – The L-UE 506 (operating in Mode 1) establishes a RRC connection with the network and obtains the necessary RRC configuration 2004 for supporting a vehicle platoon. The RRC configuration obtained from gNB (i.e., RAN node) 2002 may include the Group ID (i.e. including G-RNTI), groupcast SL-RB configuration and resource pool configuration intended for the platoon. The L-UE 506 may also remain in RRC Connected state throughout the duration the vehicle platoon is operational. …In the response, in a RRC Connection reconfiguration message 2010 sent by the gNB (i.e, RAN node) 2002, the gNB (i.e, RAN node) 2002 may provide the resource pool configuration or resource grants (e.g. SPS configuration) to support group communications in the vehicle platoon and SL-RB configuration for groupcast transmission);
Re. Claim 22, Loehr teaches a method of wireless communication performed by a relay user equipment (UE) (Fig. 12 & ¶0341 - a method for operating a remote user equipment for transmitting protocol data units to a relay user equipment connected to a radio base station within a mobile communication network. The relay user equipment relays communication between the remote user equipment and the radio base station and exchanges protocol data units over sidelink bearers with the relay user equipment. The remote UE transmits a control packet to the relay user equipment via a first sidelink bearer, the control packet including an indication of a priority associated with protocol data units transmitted by the remote user equipment via the first sidelink bearer to the relay user equipment. Also, see ¶0421-¶0423), comprising: relaying, via a first signaling radio bearer that is configured with a sidelink logical channel for communication via an established sidelink unicast link with a remote UE, a radio access connection establishment message associated with establishing a radio access connection between the remote UE and a network entity via the established sidelink unicast link (Fig. 12 & ¶0309 – step 1. The Remote UE discovers the Relay UE, and the ProSe D2D connection between them is established over PC5. Fig. 12 & ¶0309 – step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS (group communication system application server). Fig. 12 & ¶0421 -  a predetermined priority (PPPP) value is used by the remote UE in connection with the first application-level signaling message(s), the predetermined priority triggering a preferential handling at the relay UE …application-level signaling is to be transmitted by the remote UE, e.g. for starting registration with a GCS-AS (group communication system application server). The corresponding ProSe application layer, initiating the application-level signaling, assigns a predetermined priority (PPPP value) to the application-level message(s)..Fig. 12 & ¶0422 - particularly for the first application-level signaling message(s) the remote UE will select the predetermined priority value (PPPP) to further determine how to transmit same to the relay UE via the PC5 interface… both the predetermined priority value as well as the actual application-level signaling message(s) are transmitted to the relay UE. Fig. 12 & ¶0423 -  relay UE receiving both the predetermined priority value and the application-level signaling message(s) will learn from the predetermined priority value that the messages are to be treated preferentially. The preferential treatment entails increasing the priority with which the application-level signaling would be transmitted via the default radio bearer to the eNodeB. the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical channel priority during the LCP procedure performed in the Relay UE for the uplink transmissions); receiving a radio access stratum configuration for the one or more bearers of the remote UE that are associated with the radio access connection, wherein the radio access stratum configuration is associated with one or more radio access stratum entities associated with the network entity (Fig. 12, Steps 3.a, 3.b, Bearer Info); and relaying control-plane or user-plane traffic between the remote UE and the network entity via the one or more bearers (Fig. 12 & ¶0425 - When the relay UE receives an application-level signaling message from the eNodeB via a radio bearer, .. the relay UE may select any of the available sidelink bearers to transmit the application-level signaling message to the remote UE. Fig. 12 & ¶0426 – Upon successfully establishing said dedicated (data) radio bearer, the relay UE may transmit a particular indication to the remote UE (e.g. via the PC5-S protocol). …., the remote UE will thus learn about the new dedicated radio bearer available to the relay UE, and will thus cease to use the predetermined priority value to transmit uplink application-level signaling messages to the relay UE. Instead, the remote UE will use the required priority value which usually corresponds to the application-level signaling. Consequently, the appropriate sidelink bearer supporting said required priority will be selected/established by the remote UE so as to transmit subsequent application-level signaling messages to the relay UE. Also, see step 6 in Fig. 6).
Yet, Loehr does not expressly teach receiving a sidelink access stratum configuration for one or more bearers of the remote UE that are associated with the radio access connection, wherein the sidelink access stratum configuration is associated with one or more sidelink access stratum entities; 
However, in the analogous art, Rao explicitly  discloses receiving a sidelink access stratum configuration for one or more bearers of the remote UE that are associated with the radio access connection, wherein the sidelink access stratum configuration is associated with one or more sidelink access stratum entities (Fig. 1-21 & ¶0193 – The L-UE 506 (operating in Mode 1) establishes a RRC connection with the network and obtains the necessary RRC configuration 2004 for supporting a vehicle platoon. The RRC configuration obtained from gNB (i.e., RAN node) 2002 may include the Group ID (i.e. including G-RNTI), groupcast SL-RB (i.e., sidelink radio bearers) configuration and resource pool configuration intended for the platoon. The L-UE 506 may also remain in RRC Connected state throughout the duration the vehicle platoon is operational. …In the response, in a RRC Connection reconfiguration message 2010 sent by the gNB (i.e, RAN node) 2002, the gNB (i.e, RAN node) 2002 may provide the resource pool configuration or resource grants (e.g. SPS configuration) to support group communications in the vehicle platoon and SL-RB (i.e., sidelink radio bearers) configuration for groupcast transmission. Fig. 1-21 & ¶0199 - sends a RRC reconfiguration message 2104 that includes the authorization parameters and the AS-level configuration parameters (e.g. Group-RNTI, SL-RB  (i.e., sidelink radio bearers) configuration, AS-level security parameters) to the UE (which has become a L-UE 506));
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)

Re. Claim 5,   Loehr and Rao  teach claim 1.
Loehr further discloses wherein the first signaling radio bearer is different than a signaling radio bearer used to set up the established sidelink unicast link. (Fig. 12 - default bearer as used in steps 1-2 for forwarding the early application-level signaling messages from the relay UE to the radio base station as the application-level signaling messages are associated with a predetermined priority value known to both the Remote UE and the relay UE, is different than the new dedicated bearer as created/modified in step 5, eventually used in step 6 for application-level signaling between remote UE and Prose UE, a unicast communication between the remote UE and Prose UE ,  as shown in Fig. 5).

Re. Claim 6,   Loehr and Rao  teach claim 1.
Yet, Loehr does not expressly teach wherein a configuration for the first signaling radio bearer and the sidelink logical channel is pre-configured or defined.
However, in the analogous art, Rao explicitly discloses  wherein a configuration for the first signaling radio bearer and the sidelink logical channel is pre-configured or defined. (Fig. 1-21 & ¶0008 - transmitting, by a first UE to a second UE, an access stratum (AS)-layer configuration using a preconfigured sidelink signaling radio bearer; and receiving, by the first UE, an AS-layer configuration complete message sent by the second UE using a preconfigured sidelink signaling radio bearer, the AS-layer configuration complete message indicating the AS-layer has been configured for sidelink data communications. Fig. 1-21 & ¶0012 - the preconfigured sidelink signaling radio bearer is a PC5 radio resource control (RRC) interface. Fig. 1-21 & ¶0018 - transmit to a second UE, an access stratum (AS)-layer configuration using a preconfigured sidelink signaling radio bearer; and receive, from the second UE, an AS-layer configuration complete message sent by the second UE using a preconfigured sidelink signaling radio bearer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)

Re. Claim 9,   Loehr and Rao  teach claim 1.
Loehr further discloses wherein the control-plane or user-plane traffic bypasses a sidelink protocol data convergence protocol entity or a service data adaptation protocol entity of the remote UE. (See step 6 in Fig. 12)

Re. Claims 10 and 19,   Loehr and Rao  teach claims 1 and 17.
Yet, Loehr does not expressly teach wherein the access stratum configuration is associated with a radio bearer configuration information element for the one or more bearers, and 0097-127198201949 wherein the one or more bearers comprise at least one of a signaling radio bearer or a data radio bearer. 
However, in the analogous art, Rao explicitly discloses wherein the access stratum configuration is associated with a radio bearer configuration information element for the one or more bearers, and 0097-127198201949 wherein the one or more bearers comprise at least one of a signaling radio bearer or a data radio bearer. (Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.12/Fig. 21 & ¶0104 - The SL-RB configuration at the relay UE (i.e. L-UE or F-UE) which support relaying either at the PHY, MAC, RLC or PDCP sublayers may consist of an adaptation or re-mapping layer above any of the sublayers. The adaptation/re-mapping layer may contain a forwarding/routing table to map from the final destination UE ID to an intermediate (next-hop) relay UE ID. In any one of the relaying scenarios, the configuration to the SL-RBs in the relaying node to support relaying capability can be performed either by the RAN node via RRC signaling or by an authorized L-UE via in-band signaling or PC5-RRC. Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.12/Fig. 21 & ¶0121 - Each UE 802, 804, 806 protocol stack may comprise, respectively, of the following: an SDAP sublayer, 810, 820, 830, a PDCP sublayer, 812, 822, 832, an RLC sublayer 814, 824, 834, a MAC sublayer, 816, 826, 836, and a PHY sublayer 818, 828, 838. The RSU 802 may be connected to V-UE1 804 and V-UEn 806 via NR PC5 connections 850. Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.11-12/Fig. 21 & ¶0135 - To support in-band SL-RB configuration, each Tx UE 606 and Rx UE 608 may be pre-configured with criteria/rules by which different types of SL-RBs can be supported and customized by the Tx UE 606 to satisfy the different QoS requirements of the V2X services. Each Tx UE 606 and Rx UE 608 may be further pre-configured with a number of L2 protocol stacks comprising a set of CCs or BWPs at the PHY sublayer 1118 and 1128, a MAC entity in the MAC sublayer, 1116, 1126, a set of logical channels (in the RLC sublayer 1114, 1124) corresponding to RLC entities and a PDCP entity, in the PCDP layer 1112, 1122. Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.12/Fig. 21 & ¶0147 - SL-RRC/PC5-RRC can be used to support the following capabilities at the AS-level: configuration of SL-RBs (establishment, modification and release). The configuration of SL-RBs may comprise an authorized UE (e.g. Tx UE 606) directly provides to another UE (e.g. Rx UE 608) the SL-RB configuration for establishment of a new SL-RB, modification of an existing SL-RB, and/or release of an existing SL-RB via AS-level (SL-RRC or PC5 RRC) messages. Fig.6A-B/Fig.8A-B/Fig.9A-B/Fig.12/Fig. 21 & ¶0154 - To support SL-RRC and SL-RBs, the pre-configuration in the Tx UEs 606 and Rx UEs 608 may contain the following: the establishment of a (default) sidelink signaling RB for V2X (SRB-V or SL-SRB or PC5 RRC) and the criteria for SL-RRC usage (i.e. rules to configure SL-RBs based on QoS requirements). The SRB-V/SL-SRB can be used for the transmission and reception of any SL-RRC messages with unicast and groupcast transmission capability. In unicast, the SL-RRC messages sent by the Tx UE 606 may include the intended UE ID of the Rx UE 608 in the MAC protocol data unit (PDU) subheader).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)
Re. Claims 11 and 20,   Loehr and Rao  teach claims 10 and 19.
Yet, Loehr does not expressly teach wherein the radio bearer configuration information element indicates at least one of: a configuration for a user-plane radio access entity of the remote UE, a configuration for a control-plane radio access entity of the remote UE, or  a security configuration for the one or more bearers.
However, in the analogous art, Rao explicitly discloses wherein the radio bearer configuration information element indicates at least one of: a configuration for a user-plane radio access entity of the remote UE, a configuration for a control-plane radio access entity of the remote UE (Fig.5/6A-B/Fig.8A-B/Fig.9A-B/Fig.11-12/Fig. 21 & ¶0008 - transmitting, by a first UE to a second UE, an access stratum (AS)-layer configuration using a preconfigured sidelink signaling radio bearer; and receiving, by the first UE, an AS-layer configuration complete message sent by the second UE using a preconfigured sidelink signaling radio bearer, the AS-layer configuration complete message indicating the AS-layer has been configured for sidelink data communications), or a security configuration for the one or more bearers. (Fig.5/6A-B/Fig.8A-B/Fig.9A-B/Fig.11-12/Fig. 21 & ¶0199 - The RAN interacts with CN functions and the V2XCF to authorize the UE as an L-UE 506 and receives authorization parameters from the CN functions, and sends a RRC reconfiguration message 2104 that includes the authorization parameters and the AS-level configuration parameters (e.g. Group-RNTI, SL-RB configuration, AS-level security parameters) to the UE (which has become a L-UE 506). The CN functions may also provide the L-UE 506 with the authorization parameters, including L2 IDs (i.e. L2 destination ID, L2 source ID) and security keys required to support group communications).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)
Re. Claim 12,   Loehr and Rao  teach claim 10.
Yet, Loehr does not expressly teach wherein the access stratum configuration includes an information element indicating at least one of a sidelink radio link control entity, a medium access control entity, or a physical layer entity configuration for the one or more bearers.
However, in the analogous art, Rao explicitly discloses wherein the access stratum configuration includes an information element indicating at least one of a sidelink radio link control entity, a medium access control entity, or a physical layer entity configuration for the one or more bearers. (See Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0104 -  L2 protocol stack of the SL-RB may be modified such that the relaying is performed at any of the following: the PHY sublayer level, the MAC sublayer level, the RLC sublayer level or the PDCP sublayer level. If data packets are relayed at any of the sublayers (i.e. PHY, MAC, RLC or PDCP), the packets need not be sent vertically to the sublayer above the relaying sublayer and instead the packets may be sent horizontally to the parallel sublayer next to the relaying sublayer in order to reduce relaying latency. The SL-RB configuration at the relay UE (i.e. L-UE or F-UE) which support relaying either at the PHY, MAC, RLC or PDCP sublayers may consist of an adaptation or re-mapping layer above any of the sublayers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)
Re. Claim 14,   Loehr and Rao  teach claim 10.
Yet, Loehr does not expressly teach wherein the one or more bearers are handled by a radio access packet data convergence protocol entity or a radio access service data adaptation protocol entity, based at least in part on the radio bearer configuration information element.
However, in the analogous art, Rao explicitly discloses wherein the one or more bearers are handled by a radio access packet data convergence protocol entity  or a radio access service data adaptation protocol entity, based at least in part on the radio bearer configuration information element. (Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0103 - SDAP in the AS layer can map the flow of packets with the same QoS characteristics in the higher layer to a particular configured SL-RB and apply AS-level mechanisms such as in-order packet delivery, Automatic repeat request ARQ (RLC Acknowledged Mode (AM)) feedback and LCP to support the required QoS. For example, a unicast transmission requiring high reliability (i.e. low PPPR value) can be mapped to an SL-RB configured with packet duplication at PDCP …. The SL-RBs, consisting of full L2 protocol stack along with SDAP, can be configured by the RAN via RRC signaling during initial access or pre-configured in the UE. Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0104 -  L2 protocol stack of the SL-RB may be modified such that the relaying is performed at any of the following: the PHY sublayer level, the MAC sublayer level, the RLC sublayer level or the PDCP sublayer level. If data packets are relayed at any of the sublayers (i.e. PHY, MAC, RLC or PDCP), the packets need not be sent vertically to the sublayer above the relaying sublayer and instead the packets may be sent horizontally to the parallel sublayer next to the relaying sublayer in order to reduce relaying latency. The SL-RB configuration at the relay UE (i.e. L-UE or F-UE) which support relaying either at the PHY, MAC, RLC or PDCP sublayers may consist of an adaptation or re-mapping layer above any of the sublayers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)
Re. Claim 15,   Loehr and Rao  teach claim 14.
Loehr further teaches wherein a sidelink radio link control entity of the remote UE is configured to handle a protocol data unit format associated with the radio access packet data convergence protocol entity. (Fig. 10 / Fig. 12 & ¶0330 - the Remote UE transmits a corresponding control packet with the priority indication for each of the sidelink bearers used by the Remote UE to transmit protocol data unit(s) to the relay UE. The transmission of the control packet can be done at the time when a sidelink bearer is created in the Remote UE; for instance, the control packet is transmitted to the Remote UE with the corresponding priority before any data protocol data unit is transmitted via said newly created sidelink bearer. By transmitting first the control packet with the priority it is ensured that the relay UE can create the association mentioned above as early as possible so as to allow proper prioritization of downlink PDUs received from the radio base station to be forwarded to the Remote UE. Fig. 10 / Fig. 12 & ¶0332 - the control packet is a PDCP (packet data convergence protocol) control PDU which is specifically defined for the purpose of carrying the priority indication. Correspondingly, the PDCP control PDU can have a new format and a corresponding format indicator so as to allow the identification of the PDCP control PDU as the control packet carrying the priority indication).

Re. Claims 16 and 30,   Loehr and Rao  teach claims 1 and 22.
Loehr further teaches receiving configuration information for a sidelink bearer between the remote UE and the relay UE, wherein the configuration information includes a particular radio bearer configuration and a particular access stratum configuration for the sidelink bearer ; identifying the sidelink bearer with the relay UE for the established sidelink unicast link based at least in part on one or more sidelink radio resource control messages; and configuring the sidelink bearer in accordance with the configuration information. (Fig. 12 & ¶0309 – step 1. The Remote UE discovers the Relay UE, and the ProSe D2D connection between them is established over PC5. Fig. 12 & ¶0310 - step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS. Fig. 12 & ¶0426 – Upon successfully establishing said dedicated (data) radio bearer, the relay UE may transmit a particular indication to the remote UE (e.g. via the PC5-S protocol). …., the remote UE will thus learn about the new dedicated radio bearer available to the relay UE, and will thus cease to use the predetermined priority value to transmit uplink application-level signaling messages to the relay UE. Instead, the remote UE will use the required priority value which usually corresponds to the application-level signaling. Consequently, the appropriate sidelink bearer supporting said required priority will be selected/established by the remote UE so as to transmit subsequent application-level signaling messages to the relay UE).
Re. Claim 23,   Loehr and Rao  teach claim 22.
Loehr further teaches wherein the sidelink access stratum configuration relates to one or more logical channels associated with relay traffic, and wherein the sidelink access stratum configuration is received from the remote UE via a sidelink radio resource control configuration.  (Fig. 12 & ¶0256 - A ProSe UE-to-Network Relay capable UE may attach to the network (if it is not already connected) and connect to a PDN connection enabling the necessary relay traffic, or it may need to connect to additional PDN connection(s) in order to provide relay traffic towards Remote UE(s). Fig. 12 & ¶0309 – step 1. The Remote UE discovers the Relay UE, and the ProSe D2D connection between them is established over PC5. Fig. 12 & ¶0309 – step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS (group communication system application server). Fig. 12 & ¶0421 -  a predetermined priority (PPPP) value is used by the remote UE in connection with the first application-level signaling message(s), the predetermined priority triggering a preferential handling at the relay UE …application-level signaling is to be transmitted by the remote UE, e.g. for starting registration with a GCS-AS (group communication system application server). The corresponding ProSe application layer, initiating the application-level signaling, assigns a predetermined priority (PPPP value) to the application-level message(s)), 
Re. Claim 24,   Loehr and Rao  teach claim 22.
Loehr further teaches wherein the sidelink access stratum configuration and the radio access stratum configuration relate to one or more logical channels (Fig. 12 & ¶0423 - relay UE receiving both the predetermined priority value and the application-level signaling message(s) will learn from the predetermined priority value that the messages are to be treated preferentially. The preferential treatment entails increasing the priority with which the application-level signaling would be transmitted via the default radio bearer to the eNodeB. .. the logical channel priority is increased (temporarily) for the application-level signaling messages. … the default radio bearer used for the transmission of the application level signaling message(s) will be treated with the highest logical channel priority during the LCP procedure performed in the Relay UE for the uplink transmissions.),
Yet, Loehr does not expressly teach wherein the radio access stratum configuration is received from the network entity via a radio resource control reconfiguration message that indicates access stratum configuration information for the one or more logical channels. (Fig. 1-21 & ¶0193 – In the response, in a RRC Connection reconfiguration message 2010 sent by the gNB (i.e, RAN node) 2002, the gNB (i.e, RAN node) 2002 may provide the resource pool configuration or resource grants (e.g. SPS configuration) to support group communications in the vehicle platoon and SL-RB (i.e., sidelink radio bearers) configuration for groupcast transmission. Fig. 1-21 & ¶0199 - sends a RRC reconfiguration message 2104 that includes the authorization parameters and the AS-level configuration parameters (e.g. Group-RNTI, SL-RB  (i.e., sidelink radio bearers) configuration, AS-level security parameters) to the UE (which has become a L-UE 506));
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)
Re. Claim 25,   Loehr and Rao  teach claim 24.
Yet, Loehr does not expressly teach wherein the radio access stratum configuration indicates a configuration for at least one of a radio link control entity, a medium access control entity, a physical layer entity, or an adaptation layer entity.
However, in the analogous art, Rao explicitly discloses wherein the radio access stratum configuration indicates a configuration for at least one of a radio link control entity, a medium access control entity, a physical layer entity, or an adaptation layer entity. (See Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0104 -  L2 protocol stack of the SL-RB may be modified such that the relaying is performed at any of the following: the PHY sublayer level, the MAC sublayer level, the RLC sublayer level or the PDCP sublayer level. If data packets are relayed at any of the sublayers (i.e. PHY, MAC, RLC or PDCP), the packets need not be sent vertically to the sublayer above the relaying sublayer and instead the packets may be sent horizontally to the parallel sublayer next to the relaying sublayer in order to reduce relaying latency. The SL-RB configuration at the relay UE (i.e. L-UE or F-UE) which support relaying either at the PHY, MAC, RLC or PDCP sublayers may consist of an adaptation or re-mapping layer above any of the sublayers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)

Re. Claim 28,   Loehr and Rao  teach claim 22.
Loehr further teaches wherein the one or more sidelink access stratum entities are associated with relay traffic based at least in part on a configuration of the one or more sidelink access stratum entities (Fig. 12 & ¶0256 - A ProSe UE-to-Network Relay capable UE may attach to the network (if it is not already connected) and connect to a PDN connection enabling the necessary relay traffic, or it may need to connect to additional PDN connection(s) in order to provide relay traffic towards Remote UE(s). Fig. 12 & ¶0309 – step 1. The Remote UE discovers the Relay UE, and the ProSe D2D connection between them is established over PC5. Fig. 12 & ¶0309 – step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS (group communication system application server). Fig. 12 & ¶0421 -  a predetermined priority (PPPP) value is used by the remote UE in connection with the first application-level signaling message(s), the predetermined priority triggering a preferential handling at the relay UE …application-level signaling is to be transmitted by the remote UE, e.g. for starting registration with a GCS-AS (group communication system application server). The corresponding ProSe application layer, initiating the application-level signaling, assigns a predetermined priority (PPPP value) to the application-level message(s)), and 
Yet, Loehr does not expressly teach wherein relaying control-plane or user- plane traffic between the remote UE and the network entity via the one or more bearers 0097-1271103201949 further comprises forwarding the control-plane or user-plane traffic to an adaptation layer entity of the relay UE based at least in part on the control-plane or user-plane traffic being associated with the one or more sidelink access stratum entities.
However, in the analogous art, Rao explicitly discloses wherein relaying control-plane or user- plane traffic between the remote UE and the network entity via the one or more bearers 0097-1271103201949 further comprises forwarding the control-plane or user-plane traffic to an adaptation layer entity of the relay UE based at least in part on the control-plane or user-plane traffic being associated with the one or more sidelink access stratum entities (Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0103 - SDAP in the AS layer can map the flow of packets with the same QoS characteristics in the higher layer to a particular configured SL-RB and apply AS-level mechanisms such as in-order packet delivery, Automatic repeat request ARQ (RLC Acknowledged Mode (AM)) feedback and LCP to support the required QoS. For example, a unicast transmission requiring high reliability (i.e. low PPPR value) can be mapped to an SL-RB configured with packet duplication at PDCP …. The SL-RBs, consisting of full L2 protocol stack along with SDAP, can be configured by the RAN via RRC signaling during initial access or pre-configured in the UE. Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0104 -  L2 protocol stack of the SL-RB may be modified such that the relaying is performed at any of the following: the PHY sublayer level, the MAC sublayer level, the RLC sublayer level or the PDCP sublayer level. If data packets are relayed at any of the sublayers (i.e. PHY, MAC, RLC or PDCP), the packets need not be sent vertically to the sublayer above the relaying sublayer and instead the packets may be sent horizontally to the parallel sublayer next to the relaying sublayer in order to reduce relaying latency. The SL-RB configuration at the relay UE (i.e. L-UE or F-UE) which support relaying either at the PHY, MAC, RLC or PDCP sublayers may consist of an adaptation or re-mapping layer above any of the sublayers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)

Re. Claim 29,   Loehr and Rao  teach claim 22.
Loehr further teaches wherein the one or more sidelink access stratum entities are associated with relay traffic based at least in part on a logical channel identifier associated with the one or more sidelink access stratum entities (Fig. 12 & ¶0309 – step 1. The Remote UE discovers the Relay UE, and the ProSe D2D connection between them is established over PC5. Fig. 12 & ¶0309 – step 2. The Remote UE initiates application level signaling (e.g. starts registration) with a GCS-AS (group communication system application server). Fig. 12 & ¶0385 - a sidelink bearer is configured by establishing PDCP/RLC entities for the combination of Source ID/Destination ID/PPP, and allocating an LCID (Logical Channel ID) for the logical channel of the sidelink bearer….when the ProSe application layer provides a data packet to the lower layers (e.g. the PDCP layer) in the remote UE, it also provides a corresponding per-packet priority which is to be used to select/establish a suitable sidelink bearer to transmit the data packet to the relay UE according to the priority. Fig. 12 & ¶0421 -  a predetermined priority (PPPP) value is used by the remote UE in connection with the first application-level signaling message(s), the predetermined priority triggering a preferential handling at the relay UE …application-level signaling is to be transmitted by the remote UE, e.g. for starting registration with a GCS-AS (group communication system application server). The corresponding ProSe application layer, initiating the application-level signaling, assigns a predetermined priority (PPPP value) to the application-level message(s)).
Yet, Loehr does not expressly teach wherein an adaptation layer entity of the relay UE forwards the control-plane or user-plane traffic from the one or more sidelink access stratum entities to the one or more radio access stratum entities based at least in part on the logical channel identifier.
However, in the analogous art, Rao explicitly discloses wherein an adaptation layer entity of the relay UE forwards the control-plane or user-plane traffic from the one or more sidelink access stratum entities to the one or more radio access stratum entities based at least in part on the logical channel identifier. (Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0101 - The mapping from higher-layer packets to SL-RB can be performed by a service data adaptation protocol (SDAP) in AS-layer L2 protocol stack using the mapping rules configured by RAN or pre-configured in the UE or in a CN configured V2X (non-access stratum) layer above the AS layer. In the case where each V2X application or casting type in the higher layer is assigned to an SL-RB, the SL-RB ID used in the AS-level packet header (i.e. Logical Channel ID LCID used in MAC protocol data unit (PDU) header) may be the same L2 ID provided by the higher layer or a different ID with a one-to-one mapping between SL-RB ID and L2 ID. Fig. 5, Fig. 6A-C, Fig. 9B, Fig. 10, Fig. 12 & ¶0224 - receiving a request for sidelink radio resources from a UE belonging to the platoon, the request containing the resource parameters including the estimated data volume UE identifier and the associated logical channel group identifier; determining the sidelink radio resources, based on the resource request received from the UE in platoon; and sending the resource grant and resource reservation to the UE in platoon, the resource grant and reservation indicating the determined resource allocation and validity duration of resources).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay to include Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions, because it provides an efficient and improved mechanism for handling quality of service (QoS) of sidelink communication as required for advanced V2X sidelink communication, such as platooning and advanced driving, operating in 5G / NR (New Radio) wireless system. (¶0002-¶0007, Rao)



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Rao, further in view of Wallentin et al. (2020/0120728), Wallentin hereinafter.

Re. Claim 2,   Loehr and Rao  teach claim 1.
Yet, Loehr and Rao do not expressly teach wherein the first signaling radio bearer is a signaling radio access bearer 0 (SRBO) associated with radio resource control messaging and is handled by a radio access entity of the remote UE.
However, in the analogous art, Wallentin explicitly discloses wherein the first signaling radio bearer is a signaling radio access bearer 0 (SRBO) associated with radio resource control messaging and is handled by a radio access entity of the remote UE. (Fig.1/Fig.3/Fig.6/Fig. 9a & ¶0068 - As part of establishing a relayed RRC connection, the solution also includes methods to configure a relayed SRB0 configuration in the relay UE and remote UE as well as associate the remote UE with the relay UE in the eNB. Fig.1/Fig.3/Fig.6/Fig. 9a & ¶0069 - The relayed signalling radio bearer rSRB0 is a relayed version of SRB0, meaning that it fulfills the same properties as SRB0, with the only difference being that it is relayed via the Relay UE and the endpoints being the RRC contexts in the eNB and the Remote UE. Relayed signalling radio bearers rSRB1 and rSRB2 have the same relation to SRB0 and SRB1. Also, see ¶0082-¶0084).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay and  Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions to include Wallentin’s invention of a system and a method of radio resource control connection establishment using  Proximity-based Services (ProSe) services, such as device-to-device (D2D) communication over LTE network, because it provides an efficient mechanism in establishing a radio resource control (RRC) connection, involving a relay UE, when the connection between a Remote UE and a network node, eNB, needs to go through the Relay UE (¶0017-¶0018, Wallentin).
Re. Claim 3,   Loehr, Rao and Wallentin teach claim 2.
Loehr further teaches wherein the radio access entity comprises a control- plane radio access packet data convergence protocol entity. (Fig. 3/Fig.5/Fig.10-12 & ¶0392 - the remote UE generates and transmits a PDCP control PDU packet to the relay UE comprising the corresponding priority, PPPP. This new PDCP control PDU is specifically defined so as to carry the priority (PPPP) associated with the sidelink radio bearer to the relay UE).
Re. Claim 4,   Loehr, Rao and Wallentin teach claim 2.
Loehr further discloses wherein the remote UE is associated with a sidelink signaling entity that handles a sidelink signaling interface of the remote UE, and wherein the established sidelink unicast link is set up by the sidelink signaling entity. (Fig. 3-4 / Fig. 9-12 & ¶0231 - The ProSe UE-to-Network Relay entity provides the functionality to support connectivity to “unicast” services for Remote UEs that are not in the coverage area of an eNB. ¶0232 - ¶0233 -  One-to-One Direct Communication Between Remote UEs and ProSe UE-to-Network Relays has the following characteristics: Communication over PC5 reference point is connectionless. Fig. 12 & ¶0422 - particularly for the first application-level signaling message(s) the remote UE will select the predetermined priority value (PPPP) to further determine how to transmit same to the relay UE via the PC5 interface… both the predetermined priority value as well as the actual application-level signaling message(s) are transmitted to the relay UE. Fig. 12 & ¶0426 – Upon successfully establishing said dedicated (data) radio bearer, the relay UE may transmit a particular indication to the remote UE (e.g. via the PC5-S protocol). …., the remote UE will thus learn about the new dedicated radio bearer available to the relay UE).  
Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Rao, further in view of Kim et al. (2019/0394816), Kim hereinafter.

Re. Claim  8,   Loehr and  Rao teach claim 1.
Yet, Loehr and  Rao do not expressly teach wherein the radio access connection establishment message comprises a radio resource control message associated with transitioning from a radio resource control idle state operation or a radio resource control inactive state operation to a radio resource control connected state operation.
However, in the analogous art, Kim explicitly discloses wherein the radio access connection establishment message comprises a radio resource control message associated with transitioning from a radio resource control idle state operation or a radio resource control inactive state operation to a radio resource control connected state operation. (Fig. 16 & ¶0586 - the eNB transmits a first RRC message for establishing the data radio bearer (DRB) corresponding to the E-RAB to the relay UE (S16020). Fig. 16 & ¶0588 - The relay UE receiving the first RRC message from the eNB transmits the PC5 message in order to notify the remote UE that the procedure for establishing the E-RAB and/or the DRB for the remote UE was successfully performed (S16030). Fig. 16 & ¶0591 - The remote UE can recognize that the E-RAB and/or the DRB for the remote UE is successfully established by receiving a PC5 message from the relay UE through the PC5 link, and can transmit a response message to the relay UE in response (S16040). Fig. 16 & ¶0592 - the remote UE may transition from the EMM-IDLE/RRC-IDLE mode to the EMM-CONNECTED/RRC-CONNECTED mode and perform the operation for the uplink transmission).


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay and  Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions to include Kim’s invention of a system and a method for transmitting and receiving data to and from a network via a relay UE connected to a remote UE through PC5 (air interface/reference point between UEs), because it provides an efficient mechanism in configuring a radio data bearer by the network for the relay UE and the remote UE   (¶0004-¶0005, Kim).


Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Rao, further in view of He et al. (2020/0344722), He hereinafter.

Re. Claim  13,   Loehr and  Rao teach claim 10.
Yet, Loehr and  Rao do not expressly teach wherein the access stratum configuration corresponds to a radio access stratum configuration of the relay UE and includes an information element indicating at least one of radio access discontinuous reception configuration or an inactivity timer for the remote UE for maintaining the radio access connection with the network entity.
However, in the analogous art, He explicitly discloses wherein the access stratum configuration corresponds to a radio access stratum configuration of the relay UE and includes an information element indicating at least one of radio access discontinuous reception configuration (Fig.5/Fig. 26-37 & ¶0330 - Sidelink DRX parameters are configured by sidelink higher layers for out-of-coverage or in-coverage Mode 2 UEs. For in-coverage Mode 1 UEs, DRX parameters can be configured by Uu and/or sidelink higher layers….. Sidelink DRX parameters are configured by Uu higher layers for in-coverage Mode 1 UEs. The configuration can be provided to both the transmitter UE and the power saving/receiver UE in their respective Uu links when RRC is established with the gNB, or the configuration can be provided only to the power saving/receiver UE in the Uu link, while the configuration for the transmitter UE is provided in the sidelink by the power saving/receiver UE when PC5-RRC is established. Fig. 26-37 & ¶0331 - The configuration for the sidelink power saving signal or channel can be provided by PC5 higher layers when a unicast connection is established among the UEs. .. When a DCI format in a PDCCH indicates to the UE to wake up for sidelink, the UE monitors PSCCH in the sidelink according to the sidelink DRX cycle configuration.) or an inactivity timer for the remote UE for maintaining the radio access connection with the network entity. (Fig.5/Fig. 26-37 & ¶0342 - drx-InactivityTimerSL is a timer for a duration after a PSCCH monitoring occasion where a SCI format in a PSCCH indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Loehr’s invention of methods for an improved bearer mapping for prose relay and  Rao’s invention of a system and a method for performing resource allocation and resource reservation in a platoon for sidelink transmissions to include He’s invention of a system and a method for NR (New Radio) V2X (vehicle to everything) sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient mechanism for NR sidelink power saving operation.  (¶0002/¶0287, He).

Allowable Subject Matter
Claims 7, 18, 21 and 26-27  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 7 –  wherein the radio access connection establishment message is communicated without encapsulating the radio access connection establishment message in a sidelink signaling container.
Claim 18 – wherein the radio access connection establishment message comprises a radio resource control message, and wherein the radio access connection establishment message is transmitted without encapsulating the radio access connection establishment message in a sidelink signaling container.
Claim 21 –  wherein the radio access connection establishment message is transmitted or received without encapsulation in a sidelink signaling container, wherein the radio access connection establishment message is transmitted or received via a signaling radio bearer that is configured with one or more sidelink logical channels for communication associated with establishing the radio access connection, wherein the signaling radio bearer is different than a signaling radio bearer used to configure the established sidelink unicast link, and wherein the signaling radio bearer is handled by a control-plane radio access packet data convergence protocol entity.
Claim 26 – wherein the adaptation layer entity is separate from and between the radio link control entity and a packet data convergence entity.
Claim 27 – wherein the adaptation layer is part of a packet data convergence entity or the radio link control entity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al. (2021/0045093); See Abstract, ¶0135-¶0143, ¶0178-¶0193 along with Fig. 12-13 and 20-22.
3GPP TSG-RAN WG2 # 104; R2-1816517, Source: Huawei, HiSilicon, Title: Potential AS layer impacts on SL connection setup and configuration in unicast, Spokane, USA, 12th – 16th November 2018. See §2.1, §2.2, §3, §4.
 3GPP TSG-RAN WG2 Meeting #104; R2-1816522, Source: Huawei, HiSilicon, Title: Radio bearer configuration and management for NR sidelink, Spokane, USA, 12th – 16th November 2018. . See §2.1, §2.2, §2.3 §3.	
3GPP TSG-RAN WG2 Meeting #108; R2-1915973, Source:  Huawei, HiSilicon, Title: Further details of Uu RRC procedures for NR sidelink, Reno, USA, 18th - 22th Nov, 2019. See §2.1, §2.2, §3.	 
Yet, none of those references teach the objected claim limitations as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467